United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1734
Issued: November 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 16, 2013 appellant filed a timely appealfrom a January 24, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration.Because more than 180 days elapsed between the most recent merit decision
dated October 29, 2012 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of this case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C § 8128(a).

1

5 U.S.C. § 8101 et seq.

2

See 20 C.F.R. § 501.3(e).

On appeal, appellant contends that OWCP’s decision was not fair as it did not accept her
attending physician’s impairment rating. She further contends that Dr. Charles I. Mannis, a
Board-certified orthopedic surgeon and OWCP referral physician, incorrectly stated that he
examined her hand. Lastly, appellant contends that she never had a right hand sprain or left
radial styloid tenosynovitis.
FACTUAL HISTORY
On March 2, 2011 appellant, then a 55-year-old automation clerk, filed an occupational
disease claim alleging that on February 17, 2009 she first realized that she sustained an injury
caused or aggravated by her federal employment. She further alleged that on February 25, 2011
she first became aware of her trigger finger of the left thumb after being diagnosed with the
condition by an orthopedist recommended by the employing establishment. OWCP accepted the
claim for acquired trigger finger of the bilateral thumbs and left radial styloid tenosynovitis.
In an October 29, 2012 decision, OWCP granted appellant a schedule award for one
percent impairment of the left wrist. Appellant had no impairment of the right trigger finger and
bilateral trigger thumbs.
By letter dated November 27, 2012, appellant requested reconsideration. She contended
that she had been treated unfairly in the instant case and in her cases assigned File Nos.
xxxxxx911, xxxxxx143 and xxxxxx174 regarding her claim for a schedule award. Appellant
contended that OWCP improperly relied on Dr. Mannis’s opinion as the basis for determining
the extent of her impairment as he did not conduct a thorough medical examination.
Dr. Mannisonly asked her a question, pushed back her right hand andlooked at her surgery
incisions. Hedid not examine the knots on her wrists. Appellant stated that it was inconceivable
for Dr. Mannis to compare deQuervain’s tendinitis to a wrist sprain. She contended that she was
entitled to a schedule award for her right hand based on results of a functional capacity
evaluation, a 24-page letter from her physical therapist and her ongoing treatment as of
November 14, 2012 from Dr. Crystel D. Knierim, an attending Board-certified orthopedic
surgeon.
Appellant resubmitted Dr. Knierim’s February 23, 2012 order requisition which referred
herfor physical therapy to treat her tendinitis and deQuervain’s disease. In a November 8, 2012
medical report, Dr. Knierim listed findings on physical examination and diagnosed recurrent
de Quervain’s tendinitis with a trigger thumb of the right hand. In an order requisition also dated
November 8, 2012, she referred appellant for physical therapy to treat these diagnosed
conditions. In a November 29, 2012 report, Dr. Knierim provided a history of her treatment of
her right hand and findings on physical examination. She diagnosed persistent tendinitis over the
radial styloid. Dr. Knierim set forth appellant’s physical restrictions and addressed surgical
treatment.
In a November 29, 2011 progress note signed and certified by Dr. Knierim, a physical
therapistobtained a history that appellant had persistent pain in her hands since February 2009.
Thephysical therapist listed examination findings and recommended continued treatment under
the current plan for herbilateral hand joint pain and trigger finger.

2

In reports dated November 14, 19 and 27, 2012, a secondphysical therapist obtained a
history that in 2009 appellant sustained trauma to her left hand while at work. Appellant was
sitting and passing mail to her neighbor on the left when her hand hit a metal bin. Since this
incident, she had problems with her thumb and both hands. The physical therapist listed findings
on examination and recommended a follow-up evaluation by Dr. Knierim and rehabilitative
therapy to treat her bilateral hand, wrist and forearm pain.
In a January 24, 2013 decision, OWCP denied appellant’s request for reconsiderationon
the grounds that she did not submitnew and relevant evidence warranting further merit review of
its prior decision.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 Section 10.608(b) of the implementing regulationsstate that any
application for review that does not meet at least one of the requirements listed in 20 C.F.R.
§ 10.606(b)(3) will be denied by OWCP without review of the merits of the claim.6
ANALYSIS
On November 27, 2012 appellant disagreed with OWCP’s October 29, 2012 decision,
finding that she had no more than one percent impairment of the left wrist and no impairment of
the right trigger finger and bilateral trigger thumbs. She requested reconsideration.
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law. Moreover, she did not advance a relevant legal argument not previously considered.In her
November 27, 2012 request for reconsideration, appellant contended that she had been treated
unfairly in the instant case and in her other claims for a schedule award. However, her
contention is unsubstantiated. Moreover, appellant’s contention is not relevant to the underlying
issue in this case, namely, whether she had greater impairment than one percent impairment of
the left wrist granted by OWCP and any impairment of the right hand denied by OWCP. That is
a medical issue which must be addressed by relevant medical evidence.7
3

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

7

See Bobbie F. Cowart, 55 ECAB 746 (2004).

3

Appellant contended that OWCP improperly relied on Dr. Mannis’s opinion as the basis
for determiningthe extent of her impairment. She contended that Dr. Mannis failed to conduct a
thorough medical examination, but did not explain how OWCP’s findings regarding his opinion
constituted error. The Board notes that OWCP explained in its October 29, 2012 decision why
the opinion of Dr. Mannis and an OWCP medical adviser were sufficient to establish appellant’s
entitlement to a schedule award. OWCPalso noted that appellant’s treating physician did
notprovide an impairment rating. Consequently, the Board finds that appellant is not entitled to
further review of the merits based on the first and second requirements under section
10.606(b)(2).
Appellant contended that she was entitled to a schedule award for impairment to her right
hand based on results of a functional capacity evaluation, a 24-page letter from her physical
therapist and her ongoing treatment as of November 14, 2012 from Dr. Knierim.Lay individuals
such as physical therapists are not competent to render a medical opinion.8 The Board finds,
therefore, that appellant’s opinion that the medical evidence establishes her entitlement to a
schedule award is irrelevant. Thus, the Board finds that it does not establish a legal error by
OWCP or a new and relevant legal argument not previously considered by OWCP. For the
reasons discussed below, the Board further finds that Dr. Knierim’s reports and the physical
therapy reports submitted by appellant on reconsideration are not sufficient to warrant further
merit review of her claim.
While the November 29, 2011 progress note certified by Dr. Knierim and her
November 8 and 29, 2012 reports and November 8, 2012 order requisition are new, the Board
finds that this evidence is not pertinent and relevant to the underlying issue ofentitlement to
schedule award benefits. Dr. Knierim did not provide any opinion addressing whether
appellanthad impairment greater than the one percent already awarded for her left wrist and any
impairment to her right trigger finger and bilateral trigger thumbs causally related to the accepted
work factors. The submission of evidence that does not address the particular issue involved
does not constitute a basis for reopening a case.9 Appellant resubmitted Dr. Knierim’s
February 23, 2012 order requisition. Evidence which repeats or duplicates evidence already in
the case record has no evidentiary value and does not constitute a basis for reopening a case for a
merit review.10 For the stated reasons, the Board finds that Dr. Knierim’s progress note, report
and order requisitions were insufficient to warrant further merit review of appellant’s claim.
The November 14, 19 and 27, 2012 physical therapy reports, while new, were also
insufficient to warrant further merit review as a physical therapist is not a physician as defined

8

Gloria J. McPherson, 51 ECAB 441 (2000).

9

R.M., 59 ECAB 690 (2008); Betty A. Butler, 56 ECAB 545 (2005).

10

See A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Betty A. Butler, 56 ECAB
545 (2005).

4

under FECA.11 The Board finds, therefore, that this evidence is not relevant to the underlying
medical issue on appeal and is insufficient to warrant further merit review of appellant’s claim.
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to the requirements under section 10.606(b)(3).
OWCP properly denied appellant’sNovember 27, 2012 request for reconsideration.12
On appeal, appellant raised arguments that implicated the merits of her case. The Board
only has jurisdiction to consider whether OWCP properly denied her request for reconsideration
based on the evidence and argument of record at the time the January 24, 2013 nonmerit decision
was issued. As discussed above, appellant did not provide evidence or argument satisfying any of
the three regulatory criteria for reopening a claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C § 8128(a).

11

Section 8102(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. As nurses, physician’s assistants, physical and occupational therapists are not physicians as defined by
FECA, their medical opinions regarding diagnosis and causal relationship are of no probative medical value. 5
U.S.C. § 8101(2); E.H., Docket No. 08-1862 (issued July 8, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009);
see also Roy L. Humphrey, 57 ECAB 238 (2005).
12

Robert E. Cullison, 55 ECAB 570 (2004); M.E., supra note 10 (when an application for reconsideration does
not meet at least one of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits).

5

ORDER
IT IS HEREBY ORDERED THATthe January 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

